Citation Nr: 0007863	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1979.

Service connection for a right knee disorder was initially 
denied in a March 1995 rating decision that became final in 
the absence of a timely appeal.  A rating decision in April 
1998 declined to reopen the claim of service connection for a 
right knee disorder, and denied the claims of service 
connection for PTSD, low back, and left knee disorders.  


FINDINGS OF FACT

1.  The PTSD is not linked by medical evidence to an 
inservice stressor.  

2.  Competent medical evidence of chronic low back and left 
knee disorders during service or to a compensable degree 
within one year after service is not shown.  

3.  The RO denied entitlement to service connection for a 
right knee disorder in March 1995 which was not appealed.  

4.  Evidence received since the March 1995 rating decision 
includes clinical data revealing current treatment for a 
right knee disorder and testimony concerning an inservice 
right knee injury; this evidence bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim; the claim is reopened.  

5.  Competent medical evidence of a right knee disorder 
during service or to a compensable degree within one year 
after service is not shown.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.304(f)(1999).  

2.  The claim of service connection for low back and left 
knee disorders are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Evidence received since the March 1995 rating decision 
denying entitlement to service connection for a right knee 
disorder is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The claim of service connection for a right knee disorder 
is not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
PTSD, low back, and left knee disorders is whether the claims 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim as meritorious on its own or 
capable of substantiation. See Murphy, 1 Vet. App. at 81.  An 
allegation alone is not sufficient, the appellant must submit 
evidence in support of his/her claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5.107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).  

In the case of arthritis, service incurrence may be presumed 
if the disease is manifested to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1137.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f) (1999). 

PTSD

The veteran's service records do not confirm any combat 
status.  The veteran's service medical records do not reveal 
any complaints or findings referable to a psychiatric 
disorder nor is there any evidence of service stressors.  

In March 1997 the veteran was admitted to a VA domiciliary.  
It was reported that he became physically disabled in 1993 
when he was caught in a cave-in while working for a 
contractor.  The veteran stated that he was buried alive for 
45 minutes and that two co-workers died.  Two years 
subsequent to the cave-in, the veteran reported that he was 
caught between some railroad tracks and he was afraid that a 
train would come along and decapitate him.  He also stated 
that following the incident he was involved in an automobile 
accident where a semi-truck rolled over and crushed the car 
in which he was riding.  It was reported that a March 1997 
psychological evaluation showed major depressive disorder and 
moderate to severe chronic PTSD.  The diagnoses from a VA 
medical examination included nonservice connected PTSD by 
patient history.  

In a June 1997 statement the veteran reported his PTSD 
stressors.  He stated that in 1976, while aboard the USS 
JUNO, during some rough seas he was nearly washed overboard 
and that some of his service associates were washed overboard 
and drowned.  He stated that during service he was placed in 
the brig for a crime that he did not commit and the 
experience haunted him.  He stated that in 1993 he was buried 
alive for 45 minutes and that he it brought back all of his 
military trauma.  

A VA PTSD examination was performed in January 1998.  It was 
reported that he had been living in a domiciliary since 1997.  
His psychiatric care had begun in November 1996.  The veteran 
described problems sleeping, nightmares, and problems 
concentrating.  He reported the circumstances concerning a 
construction accident wherein he was buried alive.  He also 
reported stressors of being caught on railroad tracks and 
having a truck rollover and destroying a car he was in.  The 
examiner commented that the veteran met the criteria for 
PTSD, and that his symptoms appeared to have been in 
existence since 1993.  Prior to 1993 the veteran was 
reportedly sociable and did not have difficulties with his 
mood, sleep, or appetite.  The diagnosis was PTSD.  

At a personal hearing at the RO in March 1999, the veteran 
testified that he was involved in an altercation during 
service with a service associate that affected him.  He 
stated that on an occasion the ship he was on went through 
rough waters and service associates were washed overboard.  
The veteran stated that the events caused his PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims, citing 38 C.F.R. § 
3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD: (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. at 138.  

The evidence of record clearly reveals clear medical 
diagnoses of PTSD.  However, the medical evidence is absent a 
nexus between the diagnosed PTSD and an in-service stressor.  
In fact the clinical data show that the veteran's PTSD is 
related to stressors that occurred subsequent to his period 
of service.  In this regard, the Board is compelled to 
conclude that the claim of service connection for PTSD is not 
well grounded.  

Low Back and Left Knee Disorders

The veteran's entire service medical records are negative for 
any low back or left knee complaints or findings.  

VA clinical records dated in April 1997 report that the 
veteran received treatment for left knee symptoms.  It was 
reported that he had had reconstructive surgery on the left 
knee in 1996.  In June 1997 the diagnosis was degenerative 
joint disease of the knees.  

In September 1997 a CT of the lumbar spine was performed for 
complaints of worsening back pain.  The diagnostic impression 
was probable spondylolysis of the right lamina of L5; disc 
degeneration at L5-S1.  

In January 1998 medical examination of the spine it was 
reported that the veteran had had low back pain since an 
injury on the job in 1993.  In a January 1998 medical 
examination of the joints, it was reported that the veteran 
had had knee symptoms of pain and instability since an injury 
of the job in 1993.  It was reported that he had had left 
knee surgeries in 1995 and 1996.  The diagnoses were status 
post anterior cruciate ligament repair and lateral collateral 
repair by history; chondromalacia patella, bilaterally; 
history of anterior cruciate lateral collateral ligament 
tears.  

At the March 1999 personal hearing, the veteran testified 
that he injured his left knee when he fell from a bridge.  He 
stated that after the injury he obtained medical treatment.  
He stated that he injured his back during service when he 
fell from a pole in Okinawa, Japan.  

The record shows that the veteran's service medical records 
are absolutely negative for any complaints or findings 
referable to the low back or left knee.  Chronic low back and 
left knee disorders are not shown during service or to a 
compensable degree within one year after service.  Clinical 
data from the late 1990's, almost 20 years after service, 
show chronic low back and left knee disorders.  These records 
also report that the veteran's left knee and low back 
disorders occurred subsequent to injuries sustained in a 1993 
construction accident.  It is also noteworthy that there is 
no medical evidence linking the veteran's current low back 
and left knee disorders to an incident of service.  

The veteran has testified concerning the etiological 
relationship between his current low back and left knee 
disorders and reported injuries that he sustained in service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
regarding medical causation, the veteran's lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin v. Brown, 8 Vet. App. 
148 (1995); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
as indicated previously, there is there is no medical 
evidence of low back or left knee disorders in service nor is 
any medical nexus shown.  

Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for a Right Knee Disorder

A rating decision in March 1995 denied the veteran's claim of 
service connection for a right knee disorder.

The evidence available at the time of the March 1995 rating 
decision included the veteran's service records.  Service 
medical records, including service separation medical 
records, are entirely negative for any complaints or findings 
referable to the right knee.  

The March 1995 rating decision denied service connection for 
a right knee disorder finding that the veteran's service 
medical records showed no findings concerning the right knee.  
The veteran was notified of the determination in April 1995 
and a timely notice of disagreement and substantive were not 
filed.  The March 1995 rating decision is the last final 
disallowance of the claim.

Since the March 1995 rating decision additional evidence has 
been received.

VA clinical records dated from 1997 through 1999 reveal 
treatment for unrelated physical problems.  The clinical 
records also show that the veteran received treatment for 
right knee symptoms, including pain and instability. In June 
1997 degenerative joint disease of the knees was reported.  
It was reported that the veteran had had knee problems 
subsequent to a 1993 injury while on the job. 

At the March 1999 personal hearing, the veteran testified 
that he injured his right knee during service while playing 
football in Okinawa, Japan.  He stated that he went to the 
dispensary for treatment and that he was informed that he 
might have cartilage damage, so his knee was wrapped.  He 
testified that after the injury he did not seek further right 
knee treatment during service.  


Analysis

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled. 

As indicated previously, the March 1995 rating decision is 
the last final disallowance of the claim of service 
connection for a right knee disorder.  Evidence received 
since the March 1995 rating decision includes medical records 
revealing treatment for unrelated physical problems along 
with treatment for right knee symptoms and pathology.  The 
evidence concerning unrelated physical problems has not been 
considered previously, but it is not probative of the issue 
of service connection for a right knee disorder and must be 
considered cumulative.  

The medical evidence revealing treatment for a current right 
knee disorder was not considered previously.  Current 
evidence of a current right knee disorder, coupled with the 
veteran's testimony concerning the events and circumstances 
of how he sustained a right knee disorder during service is 
neither cumulative nor redundant evidence.  It must be 
concluded that this evidence shows current disability and 
indicates service incurrence of a right knee injury.  This 
new evidence is significant and must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  In this regard, the evidence that has 
been received, specifically clinical evidence of current 
treatment for a right knee disorder and testimony concerning 
a service injury, is "new and material evidence."  Therefore, 
the claim of service connection for a right knee disorder is 
reopened.

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether his claim is "well 
grounded."  The medical evidence shows that the veteran has 
received treatment for a current right knee disorder.  
However, there is no competent medical evidence of a right 
knee injury or right knee disorder during service at all.  
The interim post-service medical data is absent for any 
evidence of a right knee disorder until 1995, almost twenty 
years after the veteran's period of active service.  A right 
knee disorder is not shown during service or to a compensable 
degree within one year of service.  Further, while there is 
post service medical evidence of a right knee disorder, it is 
important to note that the record is absent for any medical 
evidence that establishes an etiological relationship between 
a current right knee disorder and the veteran's period of 
service.  

In essence the elements necessary for a "well grounded" 
claim pursuant to Caluza, incurrence or aggravation of a 
disease or injury in service and a nexus between an inservice 
injury or disease and the current disability, are not shown.  
While the veteran has asserted through the lay testimony that 
his current right knee disorder is related to service, for 
purposes of medical causation, such lay opinion would be 
insufficient evidence to support his claim.  Further, there 
is no competent medical evidence to support such an 
assertion.  



ORDER

The veteran not having submitted a well-grounded claim, 
service connection for PTSD is denied.

The veteran not having submitted a well-grounded claim, 
service connection for a low back disorder is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for a left knee disorder is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; the reopened claim is not well-grounded, and 
service connection for a right knee disorder is denied.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

